                      Case 2:20-cv-00764-JCM-EJY Document 13 Filed 07/10/20 Page 1 of 4



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    MARK MORRIS,                                          Case No. 2:20-CV-764 JCM (EJY)
                 8                                          Plaintiff(s),                    ORDER
                 9           v.
               10     GEICO INSURANCE AGENCY, INC.,
               11                                         Defendant(s).
               12
               13            Presently before the court is plaintiff Mark Morris’s (“Morris”) motion to remand to state
               14     court. (ECF No. 7). Defendant GEICO Casualty Company (“GEICO”) filed a response. (ECF
               15     No. 10). Morris did not reply, and the time to do so has passed.
               16     I.     Background
               17            This action arises from Morris’s automobile insurance claim against his insurer, GEICO.
               18     (ECF No. 1-1). Morris alleges that in October 2018, he was injured in a motor vehicular
               19     collision on the public streets of Clark County, Nevada, because of the negligence of an
               20     underinsured driver who crashed into Morris’s vehicle causing damages in excess of $2,782.17.
               21     Id. at 3. As a result of the collision, Morris alleges he suffered serious bodily injuries causing
               22     him to incur medical bills exceeding $60,277.46. Id. The driver of the vehicle that struck Morris
               23     accepted liability and tendered his $25,000 policy limit. Id.
               24            Morris further alleges that at the time of the collision, he had an automobile insurance
               25     policy with GEICO, which provided underinsured motorist (“UIM”) insurance coverage up to
               26     $50,000. Id. Because the driver was underinsured, Morris made a claim for UIM benefits. Id. at
               27     4. After conducting an evaluation of Morris’s medical bills, GEICO offered him $15,408.46
               28     “from [Morris’s] paid for policy of underinsurance coverage. Id.

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00764-JCM-EJY Document 13 Filed 07/10/20 Page 2 of 4



                1            On March 30, 2020, Morris initiated this action in state court, alleging five causes of
                2     action: (1) breach of contract, (2) breach of the implied covenant of good faith and fair dealing,
                3     (3) tortious breach of the implied covenant of good faith and fair dealing, (4) bad faith, and (5)
                4     unfair trade practices. Id. at 5–9.
                5            On April 28, 2020, GEICO removed this action to federal court asserting diversity
                6     jurisdiction. (ECF No. 1). Now, Morris moves to remand this case to state court. (ECF No. 7).
                7     II.    Legal Standard
                8            Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the
                9     district courts of the United States have original jurisdiction, may be removed by the defendant
              10      or the defendants, to the district court of the United States for the district and division embracing
              11      the place where such action is pending.” 28 U.S.C. § 1441(a). “A federal court is presumed to
              12      lack jurisdiction in a particular case unless the contrary affirmatively appears.” Stock West, Inc.
              13      v. Confederated Tribes of Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989).
              14             Upon notice of removability, a defendant has thirty days to remove a case to federal court
              15      once he knows or should have known that the case was removable. Durham v. Lockheed Martin
              16      Corp., 445 F.3d 1247, 1250 (9th Cir. 2006) (citing 28 U.S.C. § 1446(b)(2)). Defendants are not
              17      charged with notice of removability “until they’ve received a paper that gives them enough
              18      information to remove.” Id. at 1251.
              19             A plaintiff may challenge removal by timely filing a motion to remand. 28 U.S.C. §
              20      1447(c). On a motion to remand, the removing defendant faces a strong presumption against
              21      removal, and bears the burden of establishing that removal is proper. Sanchez v. Monumental
              22      Life Ins. Co., 102 F.3d 398, 403–04 (9th Cir. 1996); Gaus v. Miles, Inc., 980 F.2d 564, 566–67
              23      (9th Cir. 1992).
              24      III.   Discussion
              25             For a United States district court to have diversity jurisdiction under 28 U.S.C. § 1332,
              26      the parties must be completely diverse and the amount in controversy must exceed $75,000.00,
              27      exclusive of interest and costs. See 28 U.S.C. § 1332(a); Matheson v. Progressive Specialty Ins.
              28      Co., 319 F.3d 1098 (9th Cir. 2003). “In determining the amount in controversy, courts first look

James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:20-cv-00764-JCM-EJY Document 13 Filed 07/10/20 Page 3 of 4



                1     to the complaint. Generally, ‘the sum claimed by the plaintiff controls if the claim is apparently
                2     made in good faith.’” Ibarra v. Manheim Invests., Inc. 775 F.3d 1193, 1197 (9th Cir. 2015)
                3     (citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)).
                4             Here, the parties do not dispute that removal was timely. Further, the parties do not
                5     dispute that there is complete diversity of citizenship. Morris is a Nevada resident. (ECF No.
                6     1-1 at 2). GEICO is incorporated and headquartered in Maryland. (ECF No. 1 at 2). Thus, the
                7     only issue before the court is the amount in controversy.
                8             District courts may also consider the amount of compensatory and punitive damages
                9     recoverable based on the plaintiff's complaint as well as attorneys’ fees. Guglielmino v. McKee
              10      Foods Corp., 506 F.3d 696, 700 (9th Cir. 2007) (“Section 1332(a)’s amount-in-controversy
              11      requirement excludes only ‘interest and costs’ and therefore includes attorneys’ fees.”); see also
              12      Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001); Dawson v. Richmond Am. Homes
              13      of Nevada, Inc., 2:12–CV–01563–MMD, 2013 WL 1405338 (D. Nev. Apr. 5, 2013). This
              14      remains true even if the amount of such damages is initially unascertainable. Hill v. Blind Indus.
              15      & Servs. of Maryland, 179 F.3d 754, 757 (9th Cir. 1999) (explaining that if the pleadings
              16      sufficiently invoke diversity jurisdiction, a district court is not divested of jurisdiction if the
              17      “amount in controversy subsequently drops below the minimum jurisdictional level.”); see also
              18      St. Paul Mercury Indemn. Co. v. Red Cab Co., 303 U.S. 283, 289–90 (1938) (“Events occurring
              19      subsequent to the institution of suit which reduce the amount recoverable below the statutory
              20      limit do not oust jurisdiction.”).
              21              In his complaint, Morris states he seeks general damages “in an amount in excess of
              22      $15,000.00, but less than $75,000.00.” (ECF No. 1-1 at 9). Although he has not explicitly
              23      conceded that he seeks damages in excess of $75,000, Morris also seeks to recover special
              24      damages for “medical and miscellaneous expenses as of this date, plus future medical expenses
              25      and the miscellaneous expenses incidental thereto . . . ,” lost wages and/or diminution of the
              26      earning capacity, possible future loss of earnings, punitive damages, and attorney’s fees. Id. at
              27      9–10. According to Morris, his past medical damages amounted to $60,277.46 (ECF No. 1-1 at
              28      3), and he expects future medical expenses related to this action to total $24,522 (ECF No. 1-4 at

James C. Mahan
U.S. District Judge                                                  -3-
                      Case 2:20-cv-00764-JCM-EJY Document 13 Filed 07/10/20 Page 4 of 4



                1     2). Morris failed to include these past and future medical expenses when he stated that he seeks
                2     damages in an amount “less than $75,000” (ECF No. 1-1 at 9).
                3            Morris also did not consider the potential punitive damages that may be recoverable in
                4     this suit because, by his estimation, “the mere possibility of a punitive damage award is not
                5     sufficient to prove that the amount in controversy has been met.” (ECF No. 7 at 6). However,
                6     “[i]t is well established that punitive damages are part of the amount in controversy in a civil
                7     action.” Gibson, 261 F.3d at 945. Further, Nevada state law authorizes an award of punitive
                8     damages against an insurer “who acts in bad faith regarding its obligations to provide insurance
                9     coverage.” NRS 42.005(2)(b). This is especially relevant here because Morris alleges that
              10      GEICO acted in bad faith in handling his insurance claim by, inter alia, delaying payment,
              11      offering less than the claim is worth, and trying to mislead the policyholder about what the
              12      policy covers. (ECF No. 1-1 at 7–8).
              13             If Morris intended to disclaim any recovery in excess of $75,000, remand is appropriate.
              14      But Morris did not clearly do so. Accordingly, in light of Morris’s prayer for attorney’s fees,
              15      damages for past and future medical expenses, and punitive damages, it is more likely than not
              16      that the amount in controversy in this action exceeds $75,000. The court denies Morris’s motion.
              17      IV.    Conclusion
              18             Accordingly,
              19             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to
              20      remand to state court (ECF No. 7) be, and the same hereby is, DENIED without prejudice.
              21             IT IS FURTHER ORDERED that plaintiff may file, within 14 days of this order, a notice
              22      with the court disclaiming any recovery in excess of $75,000. If plaintiff files such a notice, the
              23      court will remand this action.
              24             DATED July 10, 2020.
              25                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -4-
